Citation Nr: 0704582	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  00-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right thigh gunshot 
wound (GSW) residuals, to include scars and neurological 
symptoms, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.

This matter initially came before the Board of Veterans 
Appeals (Board) from an October 1999 rating action that 
denied a rating in excess of 10 percent for right thigh GSW 
residuals. The veteran filed a Notice of Disagreement later 
in October 1999, the RO issued a Statement of the Case (SOC) 
in April 2000, and the veteran filed a Substantive Appeal in 
June 2000 (via a VA form 9, Appeal to the Board of Veterans' 
Appeals).

In October 2000, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  Thereafter, the RO continued the denial of the claim 
(as reflected in a January 2001 Supplemental SOC (SSOC)).

In June 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing additional action, the RO 
continued the denial of the claim (as reflected in a March 
2002 SSOC). 

In August 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect. The veteran and 
his representative were notified of that development by 
letter of November 2002.  However, the provisions of 38 
C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO were later 
held to be invalid. See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in November 2003 the Board remanded this 
matter to the RO for completion of the development action 
requested, and consideration of the claim in light of the 
additional evidence.

In a November 204 rating decision, the RO increased the 
rating for the right thigh GSW residuals from 10 to 30 
percent.  In December 2004, the RO issued a SSOC, reflecting 
the denial of a rating greater than 30 percent.  

In July 2005, the Board denied the claim.  The veteran filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
granted a joint motion to vacate and remand (filed by 
representatives for both parties), and returned the case to 
the Board for compliance with the instructions in the joint 
motion.  One of the instructions in the joint motion was that 
the Board should consider separate ratings for scars and 
neurological symptoms.  Accordingly, the Board has 
characterized the issue as reflected on the title page.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision.

In the joint motion, the parties noted that, while the Board 
evaluated the veteran's disability pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5314, and determined that the veteran 
had moderately severe muscle damage (consistent with the 30 
percent rating), it did not explain why the veteran did not 
qualify for separate ratings for scars and/or for 
neurological symptoms.  Joint Motion, at 2.  The parties also 
agreed that the Board should have provided a more thorough 
statement of reasons or bases as to how the factors of 
38 C.F.R. § 4.56 were considered, including why the veteran's 
disability did not rise to "severe" based on the totality 
of the circumstances.  Id. at 2-3.

The Board notes that the veteran has not been informed of the 
criteria applicable to ratings for neurological symptoms in 
38 C.F.R. § 4.124, cited in the joint motion, or 38 C.F.R. 
§ 4.124a, applicable to neurological conditions and 
convulsive disorders.  In addition, although the RO listed 
the criteria applicable to disorders of the skin including 
scars in the April 2000 SOC, those criteria were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 49,599 
(2002), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
05 (2006).  The revised criteria must be considered for the 
period beginning on their effective date.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

Hence,  to ensure that all due process requirements are met, 
the RO should consider, in the first instance, whether the 
veteran is entitled to separate ratings for scars and/or 
neurological symptoms as residuals of his right thigh GSW (as 
well whether, considering the totality of the circumstances, 
his level of impairment rises to the level of "severe"); 
provide notice of all of applicable criteria for rating scars 
(to include the revised criteria for rating scars) as well as 
neurological symptoms; and to afford the veteran and his 
representative opportunity to respond.  

Prior to readjudicating the claim, the RO should afford the 
veteran further opportunity to present information and 
evidence pertinent to the claim via a notice letter that is 
compliant with the Veteran's Claims Assistance Act of 2000 
(VCAA).  In this regard, the Board notes that neither the 
June 2001 nor March 2004 notice letters issued in connection 
with his claim specifically informed him that in order to 
establish entitlement to an increased rating, evidence must 
show that his disability has worsened; hence, this notice 
must be provided.  In providing the required notice, the RO 
should inform the veteran that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should request that the veteran 
furnish all pertinent evidence in his possession, and ensure 
that it's notice to him meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
specifically as regards information pertaining to disability 
ratings and effective dates.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for further examination, if 
needed), prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for an increased rating for right 
thigh GSW residuals, to include scars and 
neurological symptoms.  The RO should 
explain that in order to establish 
entitlement to an increased rating, the 
evidence must show that his disability 
has worsened.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession.  The RO should also ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for a VA examination, 
if needed), the RO should adjudicate the 
claim for a rating in excess of 30 
percent for right thigh GSW wound 
residuals, to include scars and 
neurological symptoms, in light of all 
pertinent evidence and legal authority.  
The RO must specifically address whether 
separate rating(s) for scars and/or 
neurological symptoms is/are warranted, 
as well as whether, considering the 
totality of the circumstances, the 
disability rises to the level of 
"severe" under DC  38 C.F.R. § 4.56.

5.  If the claim remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered (to specifically include the 
revised criteria for rating scars), and 
clear reasons and bases for all 
determinations, and afford the 
appropriate time period for response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



